.
      pi

w,$




           :
               Honcmbte E, 8. Formen, pace 2
                                                     ,
  1
               1937, 45th Lo '.,p. 559, ch. 301), which amnded&ous~
                             itlpartioulersnot,nuterial to,thiti'opin-
               Bill Xo. 596 "i
               ion), pr#vidanr
               H.B. so. 970;
                          W3ctlon I. In fill&unties in this state
                  having a ?opuLation of nore than ofiohundrsd
                  thousand (100,000)inhabitantsand ides thm one
                  hundred,fifty.thoussnd(150,000)inhabitants,aa,
                  8hown by th% IRtost Unitad Staten Conaua, and
                  containing two (2) oitica of fifty thousand
                  (5O;OOO) inhnbitazzts,      or more, each, as shorn by
                  the lntoat Unit&d StrderiCensus,        thenComissZ.oners .,
                  Court of such county shall appoint a ouitabl.o
                  gorso~ who a~~311aot as Couhty Purchasing &ont
                  for ouch county;v~o'ohall hold his offioe at
                  ths ploaeure 01 the Comiosionars         Ccurt    or e pi-
                  jority thorcpf; it chalh be the duty of such                   ~.
                  agent to.rtikaall purchases fox such oounty of
                  all oupplios,mtgrinls, and aquipm3nt re+irad~
                  or used by such county or by.n subAivieSon,CC-
                  ricer or s:z~glofeo    thareot sxecpti~zq~;uch,purohnsea.~
                  as nay by lm bo rtiquirudto be lradaby oozpoti-
                  tive bid?,and to.contractfor al1 rapnlsto prop-
                  erty usad by such county, its sqbdirisiortc,         ofTiccre,
                  and WI~~O~O~S,     Ct!rcapt FjUCh RS by 1W     are &c;~ired-
                  to bo contiwotcd for by ocmpstitivabi&, All
                  purohaoes n&de by such agmt shall bo puiclfox
                  by aarrents draw by tho Cmuty Auditor cjnthe
                  County Trcxmsrer of such c~ountyus in the ~?.mmr
                  now provided by lau. ,5t aball be unlawful for
                  tmy pornon, fim, 01'cor>orction,0th~ tbtm such:
                  purohosing nzont, to purcbacs any supplies,m-
                  turinls,   cmcl o;;ulpmnt    for, or to contrmt for
                  any repairs to grogorty UEG~ by such county 03'
                   any   sdaivisi02.,   0fmor,   022 e~.gi~po   tmaor,
                   end no wmrant chall.be drawn by tbo County kxdi-
                   tor or honored by the County 'Zmosursr of my
                   si~chcounty for CAY purchcses except by such
                   nccnt nx~dtboae mdo by cozpetitivobid as now
                   proviaeclby ~llw;'Cn the 1st day of Suly of oath
                   year such p~~sc!:uoin~~
                                        qr;nt ahcll.file v!S.th
                                                              ~Ll:s
                   co,-~lssi.oIlbri3
                                 court of such county on inventory
                   Of all pro*+rty offIhe oou3ty and of ozch suxiivi-
    ,’   .                                                               862.




         Honorable E.S.,Foremn, page 5

             classificotioamast bo based qon a real GJstino-
             tier.,nnd xust not be orbitrary or c devica to
             give nbat is in sabstanoe a local or special QY!'
             the Tom of c gm3x;11 law. It is ml1 reco&%ed
             that *in detorming whxAber a Iar;is pblic, Zen-
             eral',cpoci.jl.
                           or local the wwrt3 will look to,
             it6 substmca cad ?recticel o?erution rather than
             to its titlo, form and phraaeolo~y,bocaune other-
             wise prohibitions of the fundmental law a&net
             specicl legislationmuld be mptory.'       25 E.C.L.,
             215, and'auth~ritietcited, ::'e  need not.so into
             a lonsthy discussinn of what Is a ;;roperbasis of'
             clnca~ficatlon~in a nattor of this kind. rt is
             8ao0ro
                  appopriate to otnte in ,gecoralterm what
             must bo peseat to justify tho plscin~ of om
             cwnty3.z a vory lircitednrd,rcatrictodclansif%-
             cwtioc, on 3.nthi3 insta?oc. This has been con-
             cisaly slxtsd in numrous caaes~in lan5uqo qmtcd
             with approval in the cne~ of Lsonnrd v. Road WA-
             tenonco Dintrlct Xo. I, I.57,Zrk,,'599, Cl S.V.(2d)
             70, by the Sqm~e    Coax% of Arka~ses.
                    **The ml0 is that a clssnifisntioncannot
             be adsgted clrbltrarily up011a r,rouod\-l:;ich
                                                         ban 20
             foundtitio3 in df~f$ro.rcoof cituotion or cirouz-
             stances of ths municipalitiesgluced in the diffw-
             ent clss~o3. Those ,I;ust bu soxe rc3so:zubl.e
                                                          mlation
             bot:;eenthe situatio.n-ol"munioigGi:.i*3cl:Ics%Eied
                               on8 obj'ectoto 'beattained. Th~3ro
             and the p.~T.:asnc,
             mUF,t be so:.:et?,i~~
                                e * * wbioh in ao:~erensomble
             dspee occo~un"u8 for~tha division into clmses.
f                  Whoa vselook to tbe~prscticnl 3przition ol
             the Act in cpntion  130 ara led to the co:~c&usioa
             that t!:?ntto.zDtcdclassificnti,on is umo(:sonabl.o'
             end arbitrary to 3uch degree as to indiszte   beyond
             doubt t:lattho ~;>urgosecl't-x,La&slstu~*~x::sto
             single out ona'coiintyn:idto attc+ to logisleto
             ugou the-quastion of the coz:)enoation CC it3 olfi-
             cex3, aridnot a>o:lttm  subjact 5esemlly,   md
             theroforc:t,hakct was void nc bcinc a o;~oclullav~.n
                  A lexvMilichagDlio3 onlyto ap'artofn nr&sl clrib~of.
 ~Iionorabj.e
          ‘Em 9. FoW&n,   pago 6   .
  ..                                               .
 persbna or thinga nust predicate its lncluaion of a pert
 and fpolusi~n  of tb  balance upon oharacteriatlcspecu-
 liar to the part which, c~nsidaringthe obJaots and pgr-
 pooes  of the law, afford reasonable ground for restric&g.
 the apglicatlonof the law to the jmrt. Clas3l?lo~ation‘
 mitWba reasonableand natural, not arbitrnrp nnd osgri-
          ArbitrarydeslCcstion is hot classification.The
 vice Af .lccal~orspecie1 1%~ is that they rest oh.arbi-
 trary deoiEhatlon;that they do not mbmca an4 affect
 all .of.the class to which they ara acturally related, 25
 R.C.L., p.p, 01%BlG;   12 Xa, Jr., p. 140; s:tJTLI v, sTATT,
 (Ct. Cr. App,), 49 S.F. (2d) 73Q; RAXCCLFTIY. @‘fATR,(Ct.
 Cr. kpp,) 30 6.a. (26) 484; CXTY CS BORT ‘?.ORTIfVI 5GBBXT,
 121 To+. 14,~38 8.M. (2d) 470, 41 D.%. (2a) 22.S.
            ThQ hot ucdor conaldo~otionreRrssents arbitrary
. dosi&hatiou,ratherthan val.idclassification, It attmpts
  30 roglllctetha affair’sof counties Fitkin a fixed popula- .’
  tion bracket which csn only ep,plyto Jofferaon Cour,ty. The
  nuziberof inhabitantsrasidingeiihin a cmnty, unl the
  population of Wo cities within suoh county, dcca not, in any
  reascnabloon?imtursl tuner, indicate the necessity, pro-
  pkioty, or desirabilityof ro.gJlating the affairs of such :
  county iiithe mnner attcaptea by this Act.   The pur:~ooe
  of Article 3, Seation 56 of our Constitutton,.in part, is
  to secure unifomlty In our systoa of County Sovcriment,in-
  aofrara~ poosihlo; to prevoat the onactmnt. or enforccznnt
  of lam which dlscrininetebetween ths cour?tioaof this
  State wittcut aao-i_uiJte
                         em? substautialdifferonoes which
  w0uia rationallyiudicato the necesolty for suob classifi-
  cation. The Act under cons~dorationcUarly violates the
  Quoted provisionsof Article 9, Section 56, of our constltu-
  tion,.and it is therefore ucconstitutlonslar.dvoid.
           The Aot under considerationbsing s mllity, au
 opinion~fron this dspe.rtmnt cmstrulng 1 ts yroviaions Wuld
 serve no useful piirgoso.
                                    Very truly yours